Citation Nr: 1438802	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  10-14 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than May 8, 2008, for the grant of service connection of tinnitus.

2.  Entitlement to service connection for a disability manifested by dizziness and blurred vision, to include as secondary to service-connected bilateral hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to August 1973.

This appeal arises before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In April 2009, the Veteran submitted a notice of disagreement (NOD).  In March 2010, the RO furnished the Veteran a statement of the case (SOC).  In April 2010, the Veteran filed his substantive appeal (VA Form 9, thereby perfecting his appeal.

The Veteran was afforded a hearing via live videoconference presided by the undersigned Veterans Law Judge on December 2012.  A copy of the transcript has been associated with the claims file.

A review of the Veteran's Virtual VA electronic claims file revealed a copy of the December 2012 Board hearing transcript.

The issue of entitlement to service connection for a disability manifested by dizziness and blurred vision, to include as secondary to service-connected bilateral hearing loss and tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On September 4, 2008, the RO received the Veteran's claim of entitlement to service connection for tinnitus; evidence of record dated prior to September 2008 does not indicate that a formal or informal claim for such benefits was received by the RO or reasonably raised by the record.

2.  By a January 2009 rating decision, the RO established service connection for tinnitus effective from May 8, 2008.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 8, 2008, for the grant of service connection for tinnitus are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §  3.159, 3.400(b)(2)(i) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The claim arises from the Veteran's disagreement with the effective date assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim.  The duty to assist is not abrogated by the granting of service connection.  VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), VA outpatient treatment records, and private treatment records have been obtained and associated with the claims file.  Additionally, VA provided the Veteran with medical examinations that were adequate because the expert reviewed the claims file, took a full medical history, conducted the appropriate diagnostic testing, and provided rationales for the ultimate medical opinions.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The record does not indicate that any additional evidence relevant to the claim is available, which is not already a part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for an earlier effective date for the grant of service connection for tinnitus.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.  To the extent any notice deficiencies are perceived, they were cured by further development of the evidence by the Board.

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Criteria

Under the laws administered by VA, the effective date based on an initial claim for compensation is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

Background and analysis

The Veteran contends that an effective date earlier than May 8 2008, for the grant of service connection for tinnitus is warranted in this case.  Specifically, he asserts that his January 2004 claim for bilateral hearing loss (which was subsequently granted in a September 2006 rating decision) should have been considered an implied claim for tinnitus, as it is related to a common etiology.  Thus, the crux of the Veteran's contention appear to be that his claim for service connection for tinnitus was expressly communicated, or was reasonably raised by the record evidence, during the time he filed the January 2004 claim.

The Veteran filed a claim for service connection for bilateral hearing loss in June 1986, which was denied in a September 1986 rating decision.  He did not appeal within the time allowed and the September 1986 rating decision became final.  See 38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Given that finality has attached to the September 2986 rating decision, the Board next notes that in January 2004 the RO received a request to reopen his claim for bilateral hearing loss.  The claim was reopened and service connection was denied in a December 2004 rating decision, which the Veteran filed a NOD in December 2004.  Service connection for bilateral hearing loss was subsequently established in a September 2006 rating decision.  Upon review of the claims received by VA in June 1986 and in January 2006, the disability for which benefits were sought was listed as bilateral hearing loss.  These claims make no mention that the Veteran was seeking entitlement to service connection for tinnitus.

On September 4, 2008, the RO received the Veteran's initial claim for entitlement to service connection for tinnitus.  In support of this claim, the Veteran submitted private treatment records, which were also received in September 2008, indicating a diagnosis of intermittent tinnitus in February 2005 and in May 2008.  The Veteran was examined by VA in January 2009, following which the VA examiner opined that the Veteran's tinnitus was as likely as not a symptom associated with his hearing loss.

The Board has reviewed all of the communications in the claims file that date prior to the May 2008 private audiology report, and that date following the prior denial in September 1986.  While the Board must read a Veteran's claim and documents in a liberal manner to identify and adjudicate all reasonably raised claims, a review of the record does not show that the Veteran expressly raised a claim of compensation for tinnitus, and nor does the record indicate a claim that could be reasonably construed as a claim of compensation for tinnitus at the time of the December 2004 or September 2006 rating decision.  It is of controlling significance that at that time the record contained no statement from the Veteran offering a link between tinnitus and service.  Although the record clearly reflects that the October 2004 VA examination report and the February 2005 private audiology report revealed a finding of tinnitus, the record does not contain medical evidence relating the (then) diagnosis of tinnitus to service or to his bilateral hearing loss.  As such, at the time of the December 2004 and September 2006 rating decisions, the record contained no evidence indicating that the Veteran had a well-supported claim and that he might be eligible for compensation for tinnitus.  Thus, under the particular facts of this case, the Veteran applied for disability compensation for bilateral hearing loss, and not for disability compensation for tinnitus.  The Board, therefore, logically concludes that the Veteran's January 2004 claim was limited to one for bilateral hearing loss only.  Hence, the Veteran's argument that the VA failed to adjudicate a claim of service connection for tinnitus in either the December 2004 or September 2006 rating decision, which was engendered by a January 2004 claim, and which he purports to have been reasonably implied or communicated to VA at that time, is without merit.

Consistent with the above analysis, VA did not consider or deny a claim for service for tinnitus in the December 2004 or September 2006 rating decision, because no such claim was reasonably raised or communicated to VA.  As aptly noted by record, the Veteran filed his initial claim for service connection for tinnitus in September 2008.  The Veteran has been awarded service connection for tinnitus effective from May 8, 2008.  Since the Veteran filed his tinnitus claim more than one year after service discharge (in August 1973), the effective date for an award compensation for tinnitus should not have been earlier than the date of the receipt of the claim (in September 2008) or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

Nonetheless, the RO assigned an effective for the award of service connection based on private medical evidence showing a diagnosis of tinnitus (in May 2008) within a year prior to the filing of the initial claim in September 2008.  Notably, however, the Board finds no reasonable basis for the RO to establish an effective for the award of service connection for tinnitus to be in May 2008.  In the January 2009 rating decision, the RO apparently considered the provisions of 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o) that govern claims for increase, but failed to consider the laws and regulations that the govern the assignment of an effective based on an initial claim for compensation pursuant to 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(b)(2).  In any event, the Board does not in this decision attempt to discuss the propriety of the January 2009 rating action establishing the May 2008 effective date, nor does the Board request that this same rating decision be revised or amended by the RO.  By this decision, the Board is only required to decide the question of whether an effective date earlier than May 8, 2008, is warranted.  Accordingly, applying the provisions of 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(b)(2), the Board concludes that an effective date earlier than May 8, 2008, for an award of service connection for tinnitus is not warranted.  The appeal is denied.


ORDER

Entitlement to an effective date earlier than May 8, 2008, for the grant of service connection for tinnitus is denied.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

Remand is required to afford the Veteran an appropriate VA examination for his disability manifested by dizziness and blurred vision in order to determine its relationship to his military service, to include service-connected bilateral hearing loss and tinnitus.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  In addition, service connection may be established for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish service connection on a secondary basis, three elements must be met: (1) current disability; (2) service-connected disability; and (3) nexus between current disability and service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Here, although the Veteran has not been specifically diagnosed with any particular disability regarding his complaints of dizziness and blurred vision, VA outpatient treatment records and private treatment records have shown that he has continued to complain of these symptoms in relation to his service-connected bilateral hearing loss and tinnitus.  Although the Veteran does have a currently diagnosed congenital eye condition, namely myopia which pre-existed service, his statements and testimony at the December 2012 Board hearing indicate that his experiences of dizziness and blurred vision (sometimes described as double vision) are separate and distinct from his myopia.  To this effect, the Veteran has testified that these symptoms only seem to appear during exacerbations of his tinnitus and only began during his period of noise exposure in the Navy, whereas his myopia was present before the military and is always present, regardless of tinnitus manifestations.

As such, as the current medical evidence of record does not adequately address this issue, the Board finds the need for a VA examination in order to provide a diagnosis of any disability manifested by dizziness and blurred vision that the Veteran may have and to opine as to whether it is related to the Veteran's military service, to include any secondary relationship to his service-connected bilateral hearing loss and tinnitus.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for manifestations of dizziness and blurred vision.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the Agency of Original Jurisdiction (AOJ) cannot obtain records adequately identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, the Veteran should be afforded (an) appropriate examination in order to determine the etiology of his disability manifested by dizziness and blurred vision. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. The examiner must consider the Veteran's lay testimony in rendering a decision.

The examiner is asked to provide an opinion addressing the following questions: 

i. Does the Veteran have a currently disability manifested by dizziness and blurred vision? If so, identify it.

ii. Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed disability manifested by dizziness and blurred vision had its onset in service or is otherwise related to service?

iii. Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed disability manifested by dizziness and blurred vision results from either the Veteran's service-connected bilateral hearing loss or tinnitus?

iv. Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed disability manifested by dizziness and blurred vision was aggravated (i.e., permanently worsened beyond its natural progress) by either the Veteran's service-connected bilateral hearing loss or tinnitus?

The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issue of entitlement to service connection for a disability manifested by dizziness and blurred vision must be re-adjudicated. If the determination remains adverse to the Veteran, an SSOC must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


